MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Jul 24 2020, 10:17 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                        Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                       Attorney General of Indiana
Madison, Indiana
                                                          Benjamin J. Shoptaw
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Angela Hokey,                                             July 24, 2020
Appellant/Respondent,                                     Court of Appeals Case No.
                                                          20A-CR-262
        v.                                                Appeal from the Decatur Superior
                                                          Court
State of Indiana,                                         The Hon. Matthew D. Bailey,
Appellee/Petitioner.                                      Judge
                                                          Trial Court Cause Nos.
                                                          16D01-1810-F6-1309
                                                          16D01-1902-CM-203
                                                          16D01-1902-F6-173



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-262 | July 24, 2020                  Page 1 of 5
                                           Case Summary
[1]   Following Angela Hokey’s April of 2019 guilty pleas to several crimes in three

      cause numbers, the trial court imposed 1170 days of probation. In October of

      2019, the State filed a petition to revoke Hokey’s probation for, inter alia, failing

      to report to the probation office for three months or notify it of an address

      change, the loss of her telephone, and transportation issues. In January of

      2020, Hokey admitted to violating the terms of her probation, and the trial

      court ordered that she serve 600 days of her previously-suspended sentences.

      Hokey contends that the trial court abused its discretion in ordering her to serve

      portions of her previously-suspended sentences. Because we disagree, we

      affirm.


                            Facts and Procedural History
[2]   On April 2, 2019, Hokey pled guilty to Level 6 felony methamphetamine

      possession in cause number 16D01-1810-F6-1309 (“Cause No. 1309”), Class B

      misdemeanor marijuana possession and Class C misdemeanor illegal

      possession of paraphernalia in cause number 16D01-1902-CM-203 (“Cause No.

      203”), and two counts of Level 6 felony unlawful possession of a legend drug in

      cause number 16D01-1902-F6-173 (“Cause No. 173”). The trial court

      sentenced Hokey to 360 days of probation in Cause No. 1309, 180 days of

      probation in Cause No. 203, and 720 days of incarceration with 630 suspended

      to probation in Cause No. 173 and ordered that all sentences were to be served

      consecutively. Hokey began serving her probation in April of 2019.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-262 | July 24, 2020   Page 2 of 5
[3]   On October 7, 2019, the State petitioned to revoke Hokey’s probation on the

      bases that she had not reported to the probation office during the months of

      July through September, the probation office had not been able to reach her by

      telephone, she had not started her substance-abuse treatment, and she had not

      performed her community service. On January 2, 2020, Hokey admitted that

      she had violated the terms of her probation by failing to contact the probation

      office or to notify it of an address change, change of telephone, or

      transportation issues. The trial court ordered 180 days of probation revoked in

      Cause No. 1309, sixty days revoked in Cause No. 203, and 360 days revoked in

      Cause No. 173.


                                 Discussion and Decision
[4]   Hokey argues that the trial court abused its discretion in ordering her to serve

      portions of her previously-suspended sentences. “Probation is a matter of grace

      left to trial court discretion, not a right to which a criminal defendant is

      entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citing Sanders v.

      State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005)). The Indiana Supreme Court

      has held that “a trial court’s sentencing decisions for probation violations are

      reviewable using the abuse of discretion standard[,]” explaining that

              [o]nce a trial court has exercised its grace by ordering probation
              rather than incarceration, the judge should have considerable
              leeway in deciding how to proceed. If this discretion were not
              afforded to trial courts and sentences were scrutinized too
              severely on appeal, trial judges might be less inclined to order
              probation to future defendants.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-262 | July 24, 2020   Page 3 of 5
      Prewitt, 878 N.E.2d at 187. An abuse of discretion occurs when a decision is

      clearly against the logic and effect of the facts and circumstances. Id.

[5]   Violation of a single condition of probation is sufficient to revoke probation.

      Gosha v. State, 873 N.E.2d 660, 663 (Ind. Ct. App. 2007). Where a violation of

      the terms of probation has been established, Indiana Code subsection 35-38-2-

      3(h)(3) allows the trial court to “[o]rder execution of all or part of the sentence

      that was suspended at the time of initial sentencing” and the “[c]onsideration

      and imposition of any alternatives to incarceration is a ‘matter of grace’ left to

      the discretion of the trial court.” Monday v. State, 671 N.E.2d 467, 469 (Ind. Ct.

      App. 1996). “When reviewing an appeal from the revocation of probation, we

      consider only the evidence most favorable to the judgment, and we will not

      reweigh the evidence or judge the credibility of the witnesses.” Vernon v. State,

      903 N.E.2d 533, 536 (Ind. Ct. App. 2009), trans denied.


[6]   We conclude that the trial court did not abuse its discretion in ordering Hokey

      to serve portions of her previously-suspended sentences. Hokey began serving

      her probation in April of 2019 but by July had stopped contacting the probation

      office and failed to do so again until September. Hokey admitted that during

      the time period in question she had not informed the probation office of her

      whereabouts and that the office was unable to contact her or leave a voicemail.

      Hokey also acknowledged that she fully understood the terms of her probation

      but “blew them off[.]” Tr. Vol. II p. 11. Hokey’s admitted violation of the

      terms of her probation is sufficient to support the trial court’s revocation and



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-262 | July 24, 2020   Page 4 of 5
      order that she serve portions of her previously-suspended sentences. See Gosha,

      873 N.E.2d at 663.

[7]   Hokey contends that the trial court should have accepted her testimony that she

      stopped reporting to the probation officer because her van broke down, she lost

      her job, she moved, and her telephone ran out of minutes. Hokey also testified

      that she could not contact her probation officer because nobody would let her

      use a telephone. Even if we accept that any of this would excuse Hokey’s

      violations, the trial court was under no obligation to credit her testimony and

      apparently did not. Hokey’s argument is nothing more than an invitation to

      reweigh the evidence, which we will not do. See Vernon, 903 N.E.2d at 536.

[8]   Hokey also contends that her violations were technical in nature and therefore

      should not support partial revocations. Hokey cites to no authority for the

      proposition that “technical” violations of the terms of probation should not be

      able to support revocation, and we are aware of none. Moreover, we take issue

      with Hokey’s claim that her violations were merely “technical” in nature. The

      violation of terms of probation such as reporting requirements and the

      requirement to update the probation office of one’s whereabouts make it much

      easier for a probationer to conceal other violations, such as illegal activity.

      Even if we assume that nothing like that occurred in this case, we do not think

      it is accurate to characterize Hokey’s violations as merely “technical.”

[9]   We affirm the judgment of the trial court.


      Baker, J., and Pyle, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-262 | July 24, 2020   Page 5 of 5